                   Case 19-11095-CSS           Doc 552       Filed 08/23/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    JRV Group USA L.P., a Delaware limited               )    Case No.: 19-11095 (CSS)
    partnership,1                                        )
                                                              Related Docket No.: 549
                                                         )
                            Debtor.                      )
                                                         )

                 CERTIFICATE OF NO OBJECTION REGARDING
         LIQUIDATION TRUSTEE’S MOTION FOR ENTRY OF AN ORDER (A)
       FURTHER ENLARGING THE PERIOD WITHIN WHICH THE LIQUIDATION
       TRUSTEE MAY REMOVE ACTIONS AND (B) GRANTING RELATED RELIEF

             The undersigned hereby certifies that, as of the date hereof, the undersigned has received

no answer, objection, or other responsive pleading to the relief requested pursuant to the Liquidation

Trustee’s Motion for Entry of an Order (A) Further Enlarging the Period Within Which the

Liquidation Trustee May Remove Actions and (B) Granting Related Relief [Docket No. 549]

(the “Motion”), filed on August 6, 2021. Pursuant to the notice appended to the Motion, responses

or objections to the Motion were due on or before August 20, 2021 at 4:00 p.m. (prevailing Eastern

Time). The undersigned certifies that the Court’s docket in these cases reflects that no answer,

objection, or other responsive pleading to the Motion has been filed.

             The undersigned respectfully submits that the proposed order annexed to the Motion, and

attached hereto as Exhibit A, may be entered by the Court without further notice or hearing.




1
        The Debtor’s last four digits of its taxpayer identification number are (5218). The service address for the
above- captioned Debtor is c/o Sherwood Partners, Inc., 3945 Freedom Circle, Suite 560, Santa Clara, CA 95054.


WBD (US) 53334988v1
              Case 19-11095-CSS   Doc 552   Filed 08/23/21    Page 2 of 2




Dated: August 23, 2021
                                       WOMBLE BOND DICKINSON (US) LLP

                                       /s/ Ericka F. Johnson
                                       Matthew P. Ward (DE Bar No. 4471)
                                       Ericka F. Johnson (DE Bar No. 5024)
                                       1313 N. Market Street, Suite 1200
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 252-4320
                                       Facsimile: (302) 252-4330
                                       E-mail: matthew.ward@wbd-us.com
                                                ericka.johnson@wbd-us.com

                                       Counsel for the Liquidation Trustee




                                        2
WBD (US) 53334988v1
